Citation Nr: 0740568	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-35 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus, type II.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1964 
to September 1966.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In December 2007, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that although substantial development has 
taken place, remand is required for the claims of entitlement 
to service connection for post traumatic stress disorder 
(PTSD), and for erectile dysfunction (ED), coronary artery 
disease (CAD), and hypertension, to include as secondary to 
diabetes mellitus, type II.

The claims for entitlement to service connection for ED, CAD, 
and hypertension, to include as secondary to diabetes 
mellitus, type II, must be remanded for a VA medical opinion.  
Service connection on a secondary basis requires evidence 
sufficient to show a currently diagnosed disability which was 
either caused or aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc); see also 38 C.F.R. § 3.310 (2007).  But the December 
2004 VA medical opinion of record is incomplete because it 
did not address whether diabetes mellitus, type II aggravated 
ED, CAD, and/or hypertension.  In addition, the VA opinion 
conflicts with the evidence of record.  The examiner opined 
that because ED, CAD, and hypertension were diagnosed in 
close proximity to diabetes mellitus, type II, they were not 
resulting complications of long-standing diabetes mellitus.  
But private medical records, submitted after the opinion was 
obtained, indicated that diabetes mellitus was diagnosed in 
1994, hypertension was diagnosed shortly thereafter, and CAD 
was not diagnosed until 1999.  VA medical records did not 
objectively demonstrate ED until 2002.  Accordingly, remand 
is required for an additional opinion and for clarification.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information).  

The claim for entitlement to service connection for PTSD must 
be remanded for further development.  VA has a duty to assist 
claimants to obtain evidence needed to substantiate a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to 
assist includes obtaining records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  Here, the 
veteran provided statements regarding the deaths of two 
fellow service-members but only provided a first name or 
nickname.  The RO did not attempt to obtain any further 
clarification from the veteran or to verify his alleged 
stressors.  In August 2006 the veteran provided additional 
statements regarding his alleged stressors.  Although 
incomplete, the Board finds that the information provided is 
adequate to allow further development of the PTSD claim.

This appeal must also be remanded in order to comply with due 
process.  In the veteran's substantive appeal, he indicated 
that he did not desire a Board hearing.  But in an August 
2007 letter, the veteran stated that he wished to move up his 
hearing date.  Due process requires that the issue of whether 
the veteran wishes to have a Board hearing be clarified.  38 
U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), 
20.703 (2007).  In late 2006 and October 2007, the veteran 
submitted additional private treatment records without a 
waiver of RO consideration.  Due process also requires remand 
for RO consideration prior to adjudication by the Board.  
38 C.F.R. § 19.37 (2007); 38 C.F.R. § 20.1304(c) (2007).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
determine whether the veteran wishes to 
have a Board hearing.  If so, the RO must 
determine what type of hearing the veteran 
requested, to include a hearing at the VA 
Central Office in Washington, D.C., a 
Travel Board hearing at the RO, or a 
videoconference hearing.  If the veteran 
desires a videoconference hearing before 
the Board, the RO must place the veteran's 
name on the docket for a hearing before 
the Board at the RO, according to the date 
of his August 2007 hearing request.  The 
veteran must be provided proper notice of 
the date and time of the scheduled 
hearing.  If the veteran requests a 
hearing before the Board in Washington, 
D.C., then the case must be returned to 
the Board to schedule such a hearing.  

2.  The RO must obtain an appropriate VA 
medical opinion to determine the nature 
and etiology of the veteran's currently 
diagnosed ED, CAD, and hypertension.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with this examination.  The examiner must 
provide an opinion, in light of the 
service and post-service medical evidence 
of record, whether the veteran's ED, CAD, 
and hypertension were caused or aggravated 
by the veteran's diabetes mellitus, type 
II.  If an opinion cannot be provided 
without resort to speculation, it must be 
noted in the report.  The rationale for 
all opinions expressed must be provided.  
The report prepared must be typed.

3.  The RO must again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events he experienced during service, such 
as dates, places, detailed descriptions of 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The RO must ask the veteran to 
comment specifically on the approximate 
date on which each incident occurred that 
he describes.  The veteran must be advised 
that this information is vitally necessary 
to obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  He must 
also be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service, such as statements of fellow 
service members.  He is further advised 
that failure to respond may result in 
adverse action.

4.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  This summary, 
and all associated documents, must be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The RO 
must provide JSRRC with a description of 
the alleged stressors identified by the 
veteran and with copies of his personnel 
records showing service dates, duties, and 
units of assignment.  The RO must request 
that JSRRC provide any available 
information that might corroborate the 
veteran's alleged inservice stressors.

5.  Following the above, and if and only 
if, adequate verification of stressors is 
obtained, the veteran must be provided 
with a VA psychiatric examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of PTSD found.  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
appellant was exposed to a stressor in 
service.  The examiner must be provided 
with the entire claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination must 
include a complete rationale for all 
opinions expressed.  

6.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  The examination and opinion reports 
must be reviewed to ensure that they are 
in complete compliance with the directives 
of this remand.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

8.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


